19-10
     Chen v. Garland
                                                                           BIA
                                                                        Hom, IJ
                                                                   A205 050 445
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 19th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            RICHARD C. WESLEY,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   XIAOCUI CHEN,
15            Petitioner,
16
17                     v.                                  19-10
18                                                         NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL, 1
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Gerald Karikari, Karikari &
25                                     Associates, P.C., New York, NY.

     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Merrick B. Garland is automatically substituted
     as Respondent.
 1   FOR RESPONDENT:             Brian M. Boynton, Acting Assistant
 2                               Attorney General; Cindy S.
 3                               Ferrier, Assistant Director; Micah
 4                               Engler, Trial Attorney, Office of
 5                               Immigration Litigation, United
 6                               States Department of Justice,
 7                               Washington, DC.

 8

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Xiaocui Chen, a native and citizen of China,

14   seeks review of a December 19, 2018, decision of the BIA

15   affirming a November 8, 2017, decision of an Immigration Judge

16   (“IJ”) denying Chen’s application for asylum, withholding of

17   removal, and relief under the Convention Against Torture

18   (“CAT”).     In re Xiaocui Chen, No. A 205 050 445 (B.I.A. Dec.

19   19, 2018), aff’g No. A 205 050 445 (Immig. Ct. N.Y. City Nov.

20   8, 2017).      We assume the parties’ familiarity with the

21   underlying facts and procedural history.

22       Under the circumstances of this case, we have reviewed

23   the IJ’s decision as supplemented by the BIA.     See Yan Chen

24   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The applicable

25   standards of review are well established.         See 8 U.S.C.
                                2
 1   § 1252(b)(4)(B); Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir.

 2   2013).

 3       The agency denied Chen’s asylum claim as time barred and

 4   alternatively denied all relief on the merits.            We find legal

 5   error in the agency’s time bar ruling as neither the IJ nor

 6   the BIA addressed Chen’s argument that her conversion to

 7   Christianity while in the United States was a change in

 8   circumstances that excused her untimely filing.            See 8 U.S.C.

 9   § 1158(a)(2)(B), (D); Mendez v. Holder, 566 F.3d 316, 323 (2d

10   Cir. 2009) (holding that an error of law may arise where facts

11   have “been totally overlooked”).               However, we decline to

12   remand because, as discussed below, we find no error in the

13   agency’s alternative and dispositive conclusion that Chen

14   failed to establish a well-founded fear of persecution.               See

15   Gurung v. Barr, 929 F.3d 56, 62 (2d Cir. 2019) (noting that

16   remand is    not   necessary      “when    the    IJ    articulates   an

17   alternative and sufficient basis for her determination”).

18       Absent     past     persecution,      an   asylum    applicant    may

19   establish eligibility for relief by demonstrating a well-

20   founded     fear   of    future    persecution.          See   8 C.F.R.

21   § 1208.13(b)(2); Ramsameachire v. Ashcroft, 357 F.3d 169, 178


                                        3
 1   (2d Cir. 2004).      To do so, an applicant must show either a

 2   reasonable possibility that she would be singled out for

 3   persecution or that the country of removal has a “pattern or

 4   practice” of persecuting similarly situated individuals.              8

 5   C.F.R. § 1208.13(b)(2)(iii); see In re A-M-, 23 I. & N. Dec.

 6   737, 741 (BIA 2005) (defining pattern or practice as “systemic

 7   or pervasive” persecution).      “[T]o establish eligibility for

 8   relief based exclusively on activities undertaken after h[er]

9    arrival in the United States, an alien must make some showing

10   that authorities in h[er] country of nationality are (1) aware

11   of h[er] activities or (2) likely to become aware of h[er]

12   activities.”      Hongsheng Leng v. Mukasey, 528 F.3d 135, 138

13   (2d Cir. 2008).

14          The agency reasonably found that Chen failed to satisfy

15   her burden of proof because her evidence that Chinese police

16   were aware of her religious practice in the United States

17   consisted of vague testimony and letters from friends and

18   family members that were entitled to minimal weight, and her

19   country conditions evidence did not reflect a pattern or

20   practice of persecution of Christians in China.           Chen alleged

21   that    Chinese   authorities   were   aware   of   her   practice   of


                                       4
 1   Christianity in the United States because she had discussed

 2   Christianity on the telephone with people in China.                     But her

 3   information lacked detail about who she spoke to or when, and

 4   her   supporting    letters    were       authored     by   individuals      not

 5   available for cross-examination.            See Jian Xing Huang v. U.S.

 6   INS, 421 F.3d 125, 128 (2d Cir. 2005) (requiring “credible,

 7   specific, and detailed evidence”); Y.C., 741 F.3d at 332, 334

 8   (holding     that    “[w]e    generally        defer      to    the    agency’s

 9   evaluation    of    the    weight   to    be    afforded       an   applicant’s

10   documentary evidence” and upholding BIA’s decision not to

11   credit    letter    from    applicant’s        spouse).        Moreover,     the

12   country conditions evidence reported tens of millions of

13   Christians practicing in unregistered churches in China.                     The

14   agency did not err in determining that this evidence failed

15   to    demonstrate   a     pattern   or    practice     of      persecution   of

16   Christians in China based on the record in this case.                        See

17   8 C.F.R. § 1208.13(b)(2)(iii); Santoso v. Holder, 580 F.3d

18   110, 112 & n.1 (2d Cir. 2009); Mufied v. Mukasey, 508 F.3d 88,

19   92–93 (2d Cir. 2007).         Because the agency reasonably found

20   that Chen failed to demonstrate the well-founded fear of

21   persecution needed for asylum, she “necessarily” failed to


                                           5
1   meet the higher standards for withholding of removal and CAT

2   relief.   Lecaj v. Holder, 616 F.3d 111, 119–20 (2d Cir. 2010).

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                                FOR THE COURT:
7                                Catherine O’Hagan Wolfe,
8                                Clerk of Court




                                   6